Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments and amendments, filed 3/3/2021, with respect to claims 1-4, 6-10 have been fully considered and are persuasive.  The 35 USC 102 rejection of claims 1-4 has been withdrawn. 
Examiner acknowledges that applicant has incorporated claim 5 into claim 1 and cancelled claims 11-13.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Benjamin Halpern on 3/10/2021.
The application has been amended as follows: 
Claim 8 line 1 should read as “The piezoelectric acceleration sensor of claim 1, wherein the piezoelectric”


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-4, 6-10 are allowed.
The most pertinent prior art is Nie. This prior art teaches the limitations of claim 1 except for “wherein the charge output structure comprises: a bracket structure, comprising a supporting part and a cylindrical connecting part which is molded on the supporting part, wherein the connecting part is provided with a second installation hole which extends axially along the connecting part, and an installation plane of the supporting part in the installation chamber is vertical to the plane in which the cable connector is located; a piezoelectric element, sleeved outside the connecting part, wherein a gap is formed between the piezoelectric element and the connecting part; a mass block, sleeved outside the piezoelectric element and arranged above the supporting part in a suspended manner; a pretightening piece, connected within the gap; and a fastening piece, wherein a rod part of the fastening piece is in cooperation with the second installation hole to lock the bracket structure, the piezoelectric element and the mass block, and a head part of the fastening piece butts against the pretightening piece, such that the pretightening piece provides a radial pretightening force to fasten the bracket structure, the piezoelectric element and the mass block.”  There is no evidence within this prior art which anticipates nor renders obvious the modification the reference to arrive at the claimed invention. Although the claimed structural elements are known in the art, only the claimed invention presents this combination of parts. For these reasons, claims 1-4, 6-10 are distinguishable from the prior art and therefore are in a condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARUN SINHA whose telephone number is (571)270-3993.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TARUN SINHA/Primary Examiner, Art Unit 2863